COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 El Paso Community MHMR d/b/a                   §               No. 08-18-00183-CV
 Emergence Health Network and
 Emergence Health Network,                      §                 Appeal from the

                      Appellants,               §                327th District Court

 v.                                             §             of El Paso County, Texas

 Diana Billingsley,                             §              (TC# 2018-DCV-0919)

                       Appellee.                §

                                             §
                                           ORDER

       Pending before the Court is the First Joint Motion for Extension of Abatement of the

Appeal. The motion is GRANTED. We therefore extend the abatement until May 18, 2019. The

parties shall file their motion to dismiss the appeal or their motion for continuation of abatement

on or before May 18, 2019.

       IT IS SO ORDERED this 18th day of April, 2019.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.